Citation Nr: 1000810	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  99-01 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The appellant had active service from September 1973 to 
August 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which found that new and material 
evidence had not been received to reopen the previously 
denied claim of service connection for a psychiatric 
disorder, to include PTSD.  In March 1999, the appellant 
appeared at a RO hearing.  In a June 2000 decision, the Board 
found that new and material evidence had been received to 
reopen the previously denied claim, and remanded the claim 
for additional development.  In June 2003, the appellant 
appeared at a Board videoconference hearing.  In an April 
2006 decision, the Board denied the appeal.  The appellant 
then appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In an August 2007 joint motion to the Court, 
the parties (the appellant and the VA Secretary) requested 
that the Board decision be vacated and remanded; an August 
2007 Court order granted the joint motion.  The Board 
remanded this case in March and August 2008 for additional 
development.  The Board denied the claim again in October 
2008.  The appellant then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a May 2009 joint 
motion to the Court, the parties again requested that the 
Board decision be vacated and remanded; a June 2009 Court 
order granted the joint motion.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Board remands again for compliance with its earlier 
remand instructions.  The Board is obligated by law to ensure 
that the RO complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

The Board has previously remanded this claim for additional 
development.  The first, August 2007 Joint Motion for Remand 
(JMR) indicated that insufficient searches had been conducted 
to attempt to verify the appellant's alleged stressor.  The 
RO attempted to verify the appellant's claimed stressor on 
more than one occasion, but the U.S. Armed Services Center 
for Unit Records Research (CURR) (now the U.S. Army and Joint 
Services Records Research Center (JSRRC)) responded that the 
information provided was not specific enough to enable 
verification.  However, in the August 2007 JMR, the parties 
agreed that, in essence, none of the requests for 
verification of the claimed stressor contained an accurate 
and complete statement of all available, potentially relevant 
facts.  As a result it could not be concluded that there was 
no reasonable possibility that additional assistance would 
aid in substantiating the claim, and, therefore, the duty to 
assist was not satisfied.  For instance, the reported 
incident involved members of the 54th Engineer Battalion, not 
the 5th, and the specific location of Wildflecken, rather 
than the whole of Germany, may help JSRRC target a more 
meaningful search.

In light of the JMR, the Board remanded this case in March 
2008 for a supplemental search of the unit records at the 
JSRRC.  The Appeals Management Center (AMC) sent a request to 
the JSRRC asking for a unit records search for the 54th 
Engineer Battalion, at Wildflecken, Germany during the summer 
of 1975 for evidence that the training accident occurred.  
The U.S. Army Combat Readiness/Safety Center responded that 
no such incident was in the records for May 1 to September 
30, 1975.  

The appellant submitted a printout of an internet page which 
indicated that the accident occurred in April 1974, not July 
1975 as the appellant had previously stated.  The AMC 
mentioned the printout in the June 2008 Supplemental 
Statement of the Case, but did not request a second search of 
JSRRC resources to discover whether the April 1974 date was 
correct.  In an August 2008 remand, the Board noted that the 
April 1974 date corresponded to a July 2000 stressor 
statement submitted by the appellant, although he later 
focused on 1975 in his statements and testimony before the 
Board.

Because the appellant has submitted additional evidence which 
may lead to verification of his claimed stressor, the Board 
remanded again for a JSRRC search request for the 54th 
Engineer Battalion, at Wildflecken, Germany in April 1974, 
for evidence of the training accident.

On remand, the RO requested a records search in September 
2008.  The U.S. Army Combat Readiness/Safety Center responded 
a few days later that no matches were found in a period 
between February 1 and June 30, 1974.

The May 2009 JMR determined that responses by the Combat 
Readiness/Safety Center were not adequate.  The previous 
Board remands had specifically instructed that JSRRC requests 
be sent.  The only RO search directed to the JSRRC of record 
is from April 2008, and no response was obtained.  Thus, the 
Board remands again for a search of JSRRC resources.  See 
Stegall, supra.  

The Board notes, as in the March and August 2008 remands, 
stressor verification is not a sufficient predicate for a 
grant of service connection.  If the JSRRC is able to 
corroborate the appellant's claimed stressor, the appellant 
should be afforded a VA examination, to determine whether he 
has PTSD related to that stressor.

Accordingly, the case is REMANDED for the following action:

1.  Contact the U.S. Army and Joint 
Services Records Research Center (JSRRC).  
Request any information that might 
corroborate the appellant's alleged 
stressor, and provide the JSRCC with, at a 
minimum, the following information: 
*	The appellant served on active duty 
from September 1973 to August 1975 in the 
U.S. Army. 
*	From March 4, 1974, to August 25, 1975, 
he was assigned to Company A of the 54th 
Engineer Battalion in Wildflecken, 
Germany. 
*	His occupational specialty during this 
time was Combat Engineer (also described 
in the military records as Pioneer and 
Construction Specialist). 
*	The claimed stressor is that during 
April 1974 or the summer of 1975, he had 
to clean up the remains of three U.S. 
soldiers who had been killed in a tank 
accident at the Wildflecken training area, 
during a training or practice exercise.  
The accident involved an explosion inside 
of a tank, possibly from an ammunition 
backfire, killing three soldiers whom the 
appellant can only identify as a 
Lieutenant, a Specialist 4, and a 
Specialist 3, of Company C of the 54th 
Engineer Battalion, also located at 
Wildflecken.  The JSRCC should be asked to 
provide any information which tends to 
verify this event.  

In addition, if there is no evidence of 
such an event, or if the JSRCC cannot 
either verify or disprove the existence of 
the event, a statement to this effect 
should be provided.  The RO must obtain a 
response from the JSRRC, which must be 
associated with the claims file.

2.  If, and only if, an in-service 
stressor event is verified, then the 
appellant should then be scheduled for a 
VA psychiatric examination to determine 
whether it is as likely as not that he has 
PTSD (under DSM- IV criteria) related to 
the verified event(s) in service.  The 
entire claims folder and a copy of this 
REMAND must be made available to the 
examiner prior to the examination.  The 
complete rationale for all opinions 
expressed should be provided.  

It would be helpful if the physician would 
use the following language in his or her 
opinion, as may be appropriate: "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is less 
than 50% likelihood).  The term "at least 
as likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits 
sought are not granted, the appellant and 
his representative should be furnished a 
SSOC and afforded a reasonable opportunity 
to respond before the record is returned 
to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


